DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Supplemental Office Action
This action is supplied to correct the omission of the allowability discussion for claim 15 and the rejection of claim 16.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito (ACS Nano 2014, 8, 4, 3337–3346 Publication Date:March 18, 2014) in view of Mitrovic (US 20170253967).
Ito teaches a method for depositing graphene by CVD where a flow of a precursor compound (e.g. organic precursors containing heteroatoms like N, claims 6-8) are supplied into a CVD system and decomposed on a substrate surface to form graphene (figure 1 and pages 3337-3344).  However, Ito does not teach the details of the CVD system it uses to deposit the graphene.
Mitrovic is directed towards a CVD method for depositing high quality films by using a system that produces improved uniformity and quality of the films [0002].  As shown in figure 1, Mitrovic teaches that a substrate is provided on a heated susceptor in a reaction chamber[0031-0032], the chamber having a plurality of inlets, through which the precursor is flowed, distributed across the surface of the substrate and are shown to have a constant separation from the substrate and which are cooled to a desired temperature [0029].  Mitrovic teaches rotating the substrate on the order of 1000RPM (claims 3, 10, 11).  Mitrovic further teaches that the temperature of the inlets should be cooled to a temperature well below the reaction temperature so as to prevent premature reaction of the precursor [0007], typically 200oC or lower [0005], which overlaps with applicant’s claimed range. It further teaches that the susceptor is heated to temperatures above the desired wafer temperature for deposition in order to effectively heat the wafers to the desired temperatures [0007].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to deposit the graphene layers of Ito using the CVD technique of Mitrovic, since it was a known particular CVD method and in order to obtain the taught improved uniformity and quality of the resulting films.
MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
It would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of “less than 100oC” for the inlet temperature through process optimization, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980). 
  It would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of “at least 50oC in excess of a decomposition temperature of the precursor ” for the susceptor temperature through process optimization for how much higher a temperature it would need to be to produce the desired temperature at the substrate surface for proper decomposition of the precursor, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).
Regarding the spacing between the inlets and the substrate, as shown in figures 3A-C, it is readily apparent that this spacing is a result effective variable that determines the flow path of the gases through the chamber (literally changes the geometry of the flows), which Mitrovic is optimizing, so a practitioner would know to choose a distance that works for their particular process.
It would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of “at least 12 cm” or about 15cm (claims 4, 12, and 14) for the separation of the substrate and inlets through process optimization, since it has been held that when the general conditions of a claim are disclosed in the prior art (there is a spacing and it directly affects the parameters Mitrovic is controlling), discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).  There is no showing if any unexpected results from choosing these distances (claim 1). 
Claim 2: Ito exemplifies depositing single layer graphene (abstract).
Claim 9: The larger the diameter of the substrate the greater the potential throughput of the deposition process (greater area coated with the desired graphene per deposition cycle).  As a result, a practitioner is motivated to make the substrate as large as can be obtained and effectively used with their system.
It would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of “at least 2 inches” or “between 6 and 12 inches” for the substrate diameter through process optimization for the capacity of the system, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980). 
Claims 1-5, 9-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (Carbon 50 (2012) 57-65) in view of Mitrovic (US 20170253967).
Hu is directed towards CVD methods for depositing high quality single layer (claim 2) graphene films (abstract).  Hu teaches a method for depositing graphene by CVD where a flow of a precursor compound (e.g. organic precursors, such as methane) are supplied into a CVD system and decomposed on a substrate surface to form graphene (page 58, section 2.1).  However, Hu only discloses using a tube as the CVD chamber, it does not particularly teach using a CVD chamber with claimed details.
Mitrovic is directed towards a CVD method for depositing high quality films, but further teaches using a system to produce improved uniformity and quality of the films [0002].  As shown in figure 1, Mitrovic teaches that a substrate is provided on a heated susceptor in a reaction chamber[0031-0032], the chamber having a plurality of inlets, through which the precursor is flowed, distributed across the surface of the substrate and are shown to have a constant separation from the substrate and which are cooled to a desired temperature [0029].  Mitrovic teaches rotating the substrate on the order of 1000RPM (claims 3, 10, 11).  Mitrovic further teaches that the temperature of the inlets should be cooled to a temperature well below the reaction temperature so as to prevent premature reaction of the precursor [0007], typically 200oC or lower [0005], which overlaps with applicant’s claimed range. It further teaches that the susceptor is heated to temperatures above the desired wafer temperature for deposition in order to effectively heat the wafers to the desired temperatures [0007].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to deposit the graphene layers of Hu using the improved CVD technique of Mitrovic, since it was a known particular CVD method for depositing high quality films and in order to obtain the taught improved uniformity and quality of the resulting films.
MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
It would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of “less than 100oC” for the inlet temperature through process optimization, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980). 
  It would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of “at least 50oC in excess of a decomposition temperature of the precursor ” for the susceptor temperature through process optimization for how much higher a temperature it would need to be to produce the desired temperature at the substrate surface for proper decomposition of the precursor, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).
Regarding the spacing between the inlets and the substrate, as shown in figures 3A-C, it is readily apparent that this spacing is a result effective variable that determines the flow path of the gases through the chamber (literally changes the geometry of the flows), which Mitrovic is optimizing, so a practitioner would know to choose a distance that works for their particular process.
It would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of “at least 12 cm” or about 15cm (claims 4, 12, and 14) for the separation of the substrate and inlets through process optimization, since it has been held that when the general conditions of a claim are disclosed in the prior art (there is a spacing and it directly affects the parameters Mitrovic is controlling), discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).  There is no showing if any unexpected results from choosing these distances (claim 1). 
Claim 5: Hu teaches depositing on sapphire substrates coated with copper films (abstract).
Claim 9: The larger the diameter of the substrate the greater the potential throughput of the deposition process (greater area coated with the desired graphene per deposition cycle).  As a result, a practitioner is motivated to make the substrate as large as can be obtained and effectively used with their system.
It would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of “at least 2 inches” or “between 6 and 12 inches” for the substrate diameter through process optimization for the capacity of the system, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980). 
Claim 13: see the previous discussion for claims 5 and 10.  Additionally, the larger the diameter of the substrate the greater the potential throughput of the deposition process (greater area coated with the desired graphene per deposition cycle).  As a result, a practitioner is motivated to make the substrate as large as can be obtained and effectively used with their system.
It would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of “between 6 and 12 inches” for the substrate diameter through process optimization for the capacity of the system, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980). 
Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito (ACS Nano 2014, 8, 4, 3337–3346 Publication Date:March 18, 2014) in view of Mitrovic (US 20170253967) further in view of Hu (Carbon 50 (2012) 57-65).
Claim 5: Ito only exemplifies depositing on a copper substrate, not a sapphire one (page 3337).  However, Hu is also directed towards depositing graphene films and it teaches depositing on sapphire substrates coated with copper films (abstract) as a substrate of interest in order to avoid the high cost of the pure copper substrates (page 58, left column).
	Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to deposit the films of Ito on sapphire substrates as taught by Hu in order to reduce the cost of the substrates and thus make the process less expensive to perform.
	Claim 13: see the previous discussion for claims 5 and 10.  Additionally, the larger the diameter of the substrate the greater the potential throughput of the deposition process (greater area coated with the desired graphene per deposition cycle).  As a result, a practitioner is motivated to make the substrate as large as can be obtained and effectively used with their system.
It would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of “between 6 and 12 inches” for the substrate diameter through process optimization for the capacity of the system, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980). 
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the prior art of record does not fairly teach or suggest using such precursors to deposit graphene films in the manner claimed.  Additionally, applicant has shown that when performing the claimed process using such precursors, the deposited film remains undoped, which a practitioner using such organometallic precursors would not expect.
Response to Arguments
Applicant's arguments filed 01-25-2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that Ito is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Ito is in applicant’s field of endeavor, since it is in the field of depositing graphene layers by CVD methods.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Regarding the arguments that their process unexpectedly causes dopants to be expelled and not deposited, however, while applicant shows that for one particular precursor dopants were not incorporated into the film, that showing is not commensurate in scope with the claims, which do not require that precursor or all the parameters of that experiment to show where the effect occurs.

  Conclusion
No current claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357. The examiner can normally be reached Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL G HORNING/            Primary Examiner, Art Unit 1712